DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/17/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “upper cover” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a cleaning and sealing assembly provided at the material discharging port and connected to the output end of the cleaning inlet pipe so as to open or close the material discharging port under driving of the cleaning inlet pipe” in Claim 1, lines 13-15 is vague and indefinite as it is unclear what is being sealed by the “sealing assembly” and what is the connection between the “cleaning and sealing assembly” and “open or close the material discharging port under driving of the cleaning inlet pipe”.  It is unclear what “driving” is referring to for the claimed device.
The phrase “configured to drive driven to move up and down” in claim 3, lines 6-7 is vague and indefinite as there appears be a typo(s) as the language does not make sense.
The term “elastic” in claim 4, line 3 is a relative term which renders the claim indefinite. The term “elastic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a member as being elastic while another cold interpret the same member as not being elastic.
The phrase “a shape of the upper cover and the bottom cover is in communication with the material discharging port” in Claim 6, lines 7-8 is vague and indefinite as it is unclear how a shape can be in communication with anything as a shape is a descriptive term and not a physical structure and thus not capable of being in communication.
The phrase “upper cover comprises: a top cover” in Claim 7, lines 1-3 is vague and indefinite as it is unclear what is the difference between upper cover and top cover as the Figures appear to only illustrate a top cover.
The term “gradually” in claim 11, line 6 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a change in a cross sectional area as being gradually changing while another could interpret the same change as not being gradually changing.
Claim 11 recites the limitation "the transport holes" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the plurality of transport holes".
Claim 14 recites the limitation "the gear" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “gear”.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 204931266).
The claims are interpreted as being directed to a cleaning device and not a cooking appliance or a method of using.  The appliance and method language is interpreted to the extent that it further describes the device.
Regarding Claim 1, Li (‘266) teaches a material cleaning device for a cooking appliance (See FIG-1, cleaning device #50 for rice cooker #10.), 

    PNG
    media_image1.png
    810
    565
    media_image1.png
    Greyscale

comprising: a cleaning cavity (See FIG-1, washing chamber #54 of #50.), wherein an upper part of the cleaning cavity is provided with a material feeding port and an air inlet (See FIG-1 where material is fed from #20 and flows through #112.), a bottom of the cleaning cavity is provided with a material discharging port (See FIG-1, material discharged from #54.), and the air inlet is used for transporting air flow to the cleaning cavity to assist material discharging (See FIG-1, air pulled by #111 through #112.); a material transport pipe communicated with the material feeding port and used for transporting materials to be cleaned to the cleaning cavity (See FIG-1, material supplied from #20 to chamber #54.); a cleaning inlet pipe, wherein an input end of the cleaning inlet pipe is able to be connected to a water source and an air source, and an output end of the cleaning inlet pipe extends into the cleaning cavity and is able to move up and down relative to the cleaning cavity (See FIG-1, where water can be fed through pipe #60 and air through #112.); and a cleaning and sealing assembly provided at the material discharging port and connected to the output end of the cleaning inlet pipe so as to open or close the material discharging port under driving of the cleaning inlet pipe (See FIG-1, material is filtered in #54 with filter #51.), however, fails to expressly disclose the cleaning and sealing assembly is provided with a transport hole communicated with the output end of the cleaning inlet pipe and an inner space of the cleaning cavity.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing for a person having ordinary skill in the art for the material in Li’s (‘266) device to transfer from one location to another as holes must be present so the device can function as intended.  Providing any desired holes would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 2, Li (‘266) teaches wherein the cleaning and sealing assembly comprises: a housing matched with a shape of the material discharging port (See FIG-1, housing for structure around #54.), however, fails to expressly disclose the housing is provided with the transport hole; a joint installed at a top of the housing and connected to the output end of the cleaning inlet pipe and communicated with the cleaning inlet pipe and the inner space of the housing.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing for a person having ordinary skill in the art for the material in Li’s (‘266) device to be able to transfer from one location to another as holes must be present so the device can function as intended.  Providing any desired holes and associated structures would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793
July 20, 2022